DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                        Cross-Reference to Related Applications
2.   This application is a 371 of PCT/CN2019/119649 11/20/2019. 
                                                   Preliminary amendment
3.   Preliminary amendment filed on 12/05/2019 has been acknowledged and considered.
      In the Preliminary amendment, the applicants have been amended the specification, and an Abstract is provided on a separate page and remained claims 1-20.
     Claims 1-20 are currently pending in the application.
                                                       Oath/Declaration
4.   The oath/declaration filed on 12/05/2010 is acceptable.
                                                              Priority
5.    Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                                                         Specification
6.    The specification is objected to for the following reason: The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (see MPEP 606.01).
                                       Claim Rejections - 35 USC § 103
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.    Claims 17-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over HAN et al., hereafter “HAN” (U.S. Publication No. 2017/0345152 A1) in view of BAECK et al., hereafter “BAECK” (U.S. Publication No. 2020/0212221 A1).
      Regarding claim 17, HAN discloses a manufacturing method of an organic light-emitting diode (OLED) display panel, comprising: 
           providing a substrate (200); 
           depositing a layer of silicon nitride to form a first buffer layer (201, para [0053]); 
           depositing at least one selected from the group consisting of indium tin oxide or indium zinc oxide to form a semiconductor layer and patterning to form a first electrode plate (225, para [0102]); 
           depositing a layer of silicon nitride to form a second buffer layer (203, para [0060]); and 
          forming a second electrode plate (226, para [0102]), an active layer (205, para [0061]), a gate insulation layer )2-02, para [0058]), a gate electrode layer (208, para 
      HAN discloses the features of the claimed invention as discussed above, but does not disclose depositing a metal layer on the substrate and patterning to form a light-shielding layer.
     BAECK, however, discloses the metal pattern layer (180) functions as a light-shielding layer (e.g. Fig. 1 and para [0233]).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of HAN to provide depositing a metal layer on the substrate and patterning to form a light-shielding layer as taught by BAECK for a purpose of preventing external light which is incident on the active layer.
     Regarding claim 18, HAN and BAECK (citations to HAN unless otherwise noted) discloses wherein the step of forming the gate electrode layer (140) comprises: depositing a layer of metal on the gate insulation layer (190) as the gate electrode layer, and material of the metal is molybdenum, aluminum, copper, or titanium, or at least one alloy (e.g. Figs. 1-2 and para [0083]-[0084] in BAECK).
8.    Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over HAN and BAECK in view of CHEN et al., hereafter “CHEN” (U.S. Publication No. 2018/0277685 A1).
Regarding claim 20, HAN and BAECK discloses the features of the claimed invention as discussed above including wherein the step of forming the source/drain electrode layer comprises: the metal source/drain electrode layer is made from molybdenum, aluminum, copper, or titanium, or at least one alloy, but does not disclose vapor depositing a layer of metal as the source/drain electrode layer and a thickness thereof ranges from 2000A to 8000A.
      CHEN, however, discloses metal layer with a thickness of 50 to 400 nm may be deposited by sputtering or vapor deposition on the first surface A of the substrate 1, and a pattern which may include the source electrode (3) and the drain electrode (4) is formed by patterning the metal layer (e.g. Fig. 3 and para [0068]).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of HAN and BAECK to provide vapor depositing a layer of metal as the source/drain electrode layer and a thickness thereof ranges from 2000A to 8000A as taught by CHEN for a purpose of improving the 
uniformity of the electrical properties of the thin film transistor.
                                               Allowable Subject Matter
9.    The following is a statement of reason for the indication of allowable subject matter:
         Claims 1-16 would be allowed.
         Claims 1-16 are considered allowable since the prior art of record and the considered pertinent to the applicant’s disclosure taken alone or in combination neither anticipate nor render obvious does not teach or suggest the claimed invention having a light-emitting functional layer including a light-emitting area and a non-light-emitting 
       Claims 2-8 and 10-16 are directly or indirectly depend on the independent claims 1 and 9.
        Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
        None of the prior art of records disclose wherein the step of forming the second electrode plate comprises: performing a full surface ionic gas treatment on a metal oxide semiconductor material without protection of the above gate insulation layer and the gate electrode layer, after treatment, resistance is significantly reduced, a nitrogen ion conductor layer is formed, the metal oxide semiconductor material under the gate insulation layer is not treated and maintains semiconductor characteristics as a channel of the drive circuit layer, and the metal oxide semiconductor material on the first electrode plate forms the second electrode plate of the storage capacitor via conductorization as cited in claim 19.
                                                 Conclusion
10.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 


/PHUC T DANG/Primary Examiner, Art Unit 2892